DETAILED ACTION
Status of the Application
Claims 1-12 are currently pending in the instant application.  Claims 1 and 2 are currently amended.  No new claims have been added.  
This is a Non-Final Rejection as a result of the filing of a Request for Continued Examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 20130088111) (a raw machine translation).
Regarding claim 1, Kim teaches a battery pack comprising:
a battery cell (battery cell 100; para. [0022]) comprising an electrode assembly (electrode assembly 120; para. [0036]) and a casing (exterior material 110; para. [0036]), the casing accommodating the electrode assembly therein and forming a terrace (terrace portion 150; paras. [0023] – 0024]) from which an electrode tab (anode tab 131 and cathode tab 132) electrically connected to the electrode assembly protrudes (paras. [0023] – [0024]);
a protective circuit module (protective circuit module 200; para. [0024]) seated on the terrace (Fig. 2), the protective circuit module comprising a thermal cut-off member 
insulating tape (insulating tape 300; para. [0022]) located between the battery cell and the protective circuit module (Fig. 2; para. [0022]),
wherein the connection tab is spaced from the thermal cut-off member in a direction away from the terrace (connection tab/cable 251 is physically spaced apart from thermal cut-off member/safety device 240 in a vertical direction; therefore, the connection tab/cable 251 is spaced away from the thermal cut-off member/safety device 240 in a direction away from the terrace; Figs. 2 and 5); 
wherein the insulating tape covers the thermal cut-off member (safety device 240) while exposing the connection tab (cable 251) provides insulation between the electrode tab and the protective circuit module and between the terrace and the thermal cut-off member (Figs. 2 and 5).
Regarding claim 2, Kim teaches a battery pack wherein the protective circuit module comprises:
a first sub-protective circuit module (the horizontal portion of protective circuit module 200) adjacent to the terrace (Fig. 2); and 
a second sub-protective circuit module (the vertical portion of the protective circuit module 200) connected to the first sub-protective circuit module and extending in the direction away from the terrace (Fig. 2),

the connection tab is provided on the second sub-protective circuit module (Fig. 2; the connection tab is provided on the second sub-protective circuit module as it is part of the second sub-protective circuit module).
Regarding claim 3, Kim teaches a battery pack wherein the insulating tape covers a first surface of the protective circuit module located on a side of the terrace and a second surface of the protective circuit module located on a side of the casing (Fig. 2).  
Regarding claim 4, Kim teaches a battery pack wherein the insulating tap covers at least a third surface of the protective circuit module which is opposite in the first surface (Fig. 2).
Regarding claim 5, Kim et al. teaches a battery pack wherein the electrode tab comprises:
a first sub-electrode tab located at a side of the first sub-protective circuit module (Fig. 2); and
a second sub-electrode tab located at a side of the second sub-protective circuit module (Fig. 2),
wherein the insulating tape is located between the first sub-protective circuit module and the first sub-electrode tab (Figs. 2 and 5).
Regarding claim 6
Regarding claim 9, Kim teaches a battery pack wherein the battery cell is a pouch-type secondary battery (para. [0023]).  
Regarding claim 10, Kim teaches a battery pack further comprising a housing sealing the battery ceil, the protective circuit module, and the insulating tape (para. [0031]).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Kim (KR 20130088111) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (KR 20130088111).
Regarding claim 12, Kim et al. teaches a battery pack wherein the electrode tab protrudes from the terrace in a lengthwise direction of the battery cell (Fig. 5 illustrates that anode tab 131 and cathode tab 132 protrudes from the terrace/terrace portion 150 and then bend over onto itself), and the connection tab is spaced from the thermal cut-off member in the lengthwise direction (Fig. 5 clearly illustrates that the thermal cut-off member/cable 250 is spaced from the thermal cut-off member in the lengthwise direction because it has a vertical component).  Alternatively, Kim et al. teaches a battery pack wherein the connection tab is spaced from the thermal cut-off member in the lengthwise direction (Fig. 5 clearly illustrates that the thermal cut-off member/cable 250 is spaced from the thermal cut-off member in the lengthwise direction because it has a vertical component).  Kim et al. is silent regarding a battery pack wherein the electrode tab protrudes from the terrace in a lengthwise direction of the battery cell.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack wherein the KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20130088111) (a raw machine translation).
Regarding claim 7, Kim is silent regarding a battery pack wherein the battery cell comprises a first sub-battery cell and a second sub-battery cell arranged side by side in a length direction of the protective circuit module.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Kim by incorporating a second battery cell to create a first sub-battery cell and a second sub-battery side in a length direction of the protective circuit module when one sub-battery cell is not sufficient to power the end user/consumer.  The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 7 above, and further in view of Bang et al. (US 2013/0157084).
Regarding claim 8, Kim is silent regarding a battery pack wherein an electrode tab of the first sub-battery cell and an electrode tab of the second sub-battery cell protrude in a same direction.  Bang et al. teaches that it is known in the art to have a battery pack wherein an electrode tab of the first sub-battery cell and an electrode tab of the second sub-battery cell protrude in a same direction (Figs. 1-3).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the battery pack of Kim by incorporating an electrode tab of the first sub-battery cell and an electrode tab of the second sub-battery .  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 10 above, and further in view of Lee (US 2015/0050523).
Regarding claim 11, Kim is silent regarding the battery pack wherein the housing comprises at least one coupling hole.  However, Lee teaches that it is known in the art for a battery pack to have a housing (case 200; para. [0056]) comprises at least one coupling hole (Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the battery pack of Kim by incorporating at least one coupling hole as taught by Lee so that the battery cell may be coupled to the housing (Lee, para. [0049])

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive. 
Applicant argues:  Applicant submits that amended claim 1 is not anticipated by Kim under 35 U.S.C. § 102(a)(1).  Kim does not appear to disclose "the protective circuit module comprising a thermal cut-off member located on a side of the terrace and a connection tab electrically connected to the electrode tab ... wherein the connection tab is spaced from the thermal cut-off member in a direction away from the terrace," as recited in Applicant's amended claim 1. Kim appears to disclose a battery pack 1 including a battery cell 100, a 
It is the Office’s position that the arguments of record are based on the claims as amended.  The amended claims have been addressed in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahn (US 2014/0193670).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724